Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Karen R. Morgan,
Petitioner,
v.
The Inspector General.
Docket No. C-14-1038
Decision No. CR3331

Date: August 14, 2014

DECISION

I sustain the determination of the Inspector General (1.G.) to exclude Petitioner, Karen R.
Morgan, from participating in Medicare, State Medicaid programs, and all other federally
funded health care programs for a minimum period of five years. Petitioner was
convicted of a criminal offense within the meaning of section 1128(a)(2) of the Social
Security Act (Act), and this section mandates her exclusion.

I. Background and Ruling on Petitioner’s Objection to Admission of Exhibits

Petitioner requested a hearing to challenge the I.G.’s exclusion determination. I ordered
the parties to file briefs and proposed exhibits. The LG. filed a brief and four proposed
exhibits that he identifies as LG. Ex. 1 —1.G. Ex. 4. The LG. also filed a reply brief.
Petitioner filed a brief. Neither party requested that I convene an in-person hearing.

Petitioner objects to my receiving I.G. Ex. 3 and I.G. Ex. 4 into evidence. I.G. Ex. 3 is an
Amended Criminal Information that was filed against Petitioner in the Superior Court of
Washington for King County. I.G. Ex. 4 is a “Certification for Determination of
Probable Cause” authored and signed by a detective with the King County Sheriff's
Office. Petitioner objects to my receiving these exhibits on two grounds: that they
contain hearsay; and that they are prejudicial. I overrule these objections and receive
these exhibits, along with .G. Exs. | and 2, into evidence.

The fact that a document contains hearsay is no ground for me to exclude it. I do not hear
this case pursuant to the Federal Rules of Evidence and there is no automatic hearsay
exclusion rule.

Petitioner’s more serious objection goes to the contents of the exhibits — particularly of
1.G. Ex. 4 — and the purpose for which the I.G. seeks to offer them into evidence.
Petitioner was convicted, after a jury trial, of “Criminal Mistreatment in the Third
Degree,” which is a crime under Washington State Law. I.G. Ex. 2. That conviction, on
its face, doesn’t say much of significance about the elements of Petitioner’s crime.
However, the two exhibits, especially I.G. Ex. 4, contain a detailed description of the
allegations that were made against Petitioner.

1.G. Ex. 4 is an accusation in which the specifics of Petitioner’s alleged criminal conduct
are laid out. Petitioner asserts that it is now of no value because, although she was
charged with “Criminal Mistreatment in the Second Degree,” she was actually convicted
of a different offense, “Criminal Mistreatment in the Third Degree.” Petitioner asserts
that the statutory definition of this crime is broad enough to subsume crimes against
family members and other individuals and, therefore, the law is so vague that there is no
way that one can infer the elements of a section 1128(a)(2) conviction from the face of
the law.

That may be so, but I.G. Ex. 4 plainly explains what were the elements of Petitioner’s
crime. The exhibit describes how Petitioner, a registered nurse, was hired by another
individual to serve as a nurse delegator in an adult family home. LG. Ex. 4 at 1.
Petitioner’s job was to examine the residents of the home at least every 90 days and, if
appropriate, to train and delegate specific nursing care tasks to qualified and
appropriately trained nursing assistants. /d. Among the residents under Petitioner’s care
at the home was an 89-year-old, demented and dependent woman. During her stay at the
home this resident developed several severe and life-threatening pressure sores. I.G. Ex.
4 alleges that Petitioner’s neglect of her duties was a contributing factor in the resident’s
development of pressure sores and her decline. It charges that Petitioner failed to provide
adequate guidance to the employees at the home and that Petitioner failed to examine the
resident, to recognize the seriousness of her sores, to report the presence of the sores, and
to comprehend the need for advanced medical treatment.

These allegations clearly comprise the essential elements of “Criminal Mistreatment in
the Third Degree” under Washington State law. The statute describes the crime as
follows:
(1) A person is guilty of the crime of criminal mistreatment in
the third degree if the person is the parent of a child, is a
person entrusted with the physical custody of a child or
other dependent person, is a person who has assumed the
responsibility to provide to a dependent person the basic
necessities of life, or is a person employed to provide to
the child or dependent person the basic necessities of life,
and either:

(a) With criminal negligence, creates an imminent and
substantial risk of substantial bodily harm to a child
or dependent person by withholding any of the
basic necessities of life; or

(b) With criminal negligence, causes substantial bodily
harm to a child or dependent person by withholding
any of the basic necessities of life... .

RCW 9A.42.035. The elements of the crime of which Petitioner was convicted are that:
Petitioner, as a nurse, was a person employed to provide to a dependent, elderly resident
the basic necessities of life; and committed criminal negligence as is described in either
subparagraphs (a) or (b) of the statute. 1.G. Ex. 4 is thus highly relevant to explaining the
elements of Petitioner’s conviction and is admissible for that reason. Additionally, the
exhibit is relevant because it explains that Petitioner’s criminal negligence was related to
Petitioner’s providing health care items or services to a dependent resident, an essential
element of crimes covered by section 1128(a)(2) of the Act, as I shall discuss below.

The exhibits are not prejudicial to Petitioner. The allegations laid out in I.G. Ex. 3 and 4
were presented to a jury and Petitioner was convicted after a trial. I1.G. Ex. 2. She was
given an opportunity to challenge those allegations and to present evidence refuting them.
Therefore, I can discern nothing unfair about allowing the exhibits into evidence in this
case as a way of explaining the elements of Petitioner’s crime.

Traditionally, the Departmental Appeals Board and administrative law judges have
allowed extrinsic evidence to be admitted that explains the elements of the crime of
which a party stands convicted. Narendra M. Patel, M.D., DAB No. 1736 (2000);
Dewayne Franzen, DAB No. 1165 (1990). My ruling here is consistent with the holdings
of these cases.

II. Issues, Findings of Fact and Conclusions of Law.
A. Issue

The issue is whether Petitioner was convicted of a crime within the meaning of section
1128(a)(2) of the Act.

B. Findings of Fact and Conclusions of Law

Section 1128(a)(2) mandates the exclusion of any individual who is convicted of a
federal or State criminal offense relating to neglect or abuse of patients in connection
with the delivery of a health care item or service. All of the elements of an 1128(a)(2)
crime are present here. First, and as Petitioner admits, she was convicted of a crime.
Second, she was convicted of neglect. Criminal negligence is an essential element of any
crime that falls within the meaning of the Washington State statute of which Petitioner
was convicted. There is no distinction in the law between “criminal negligence” and
“neglect.” Both terms describe a criminal failure to perform duties that were assigned to
the convicted individual. Third, Petitioner’s crime involved neglect of a patient.
Petitioner was assigned the responsibility of examining and providing and/or supervising
nursing care to a resident of an adult family home and her crime consisted of criminal
negligence in providing care to this resident. Finally, Petitioner committed her crime in
connection with the delivery of health care items or services. Petitioner was charged with
supervising delivery of health care services to the resident in question, including
preventing the development of, identifying, assessing, and treating, her pressure sores.
Petitioner was convicted of criminally failing to carry out these duties.

Petitioner’s arguments boil down to her assertion that it is unclear what misconduct she
was actually convicted of and arguing from this alleged lack of clarity that it cannot be
inferred that she was convicted of a section 1128(a)(2) crime. This assertion is
unpersuasive. The elements of Petitioner’s crime are laid out explicitly in IG. Ex. 4.

The .G. excluded Petitioner for a minimum of five years. That is the minimum
mandatory exclusion period for exclusions imposed pursuant to section 1128(a)(2). Act,
section 1128(c)(3)(B). Consequently, there is no issue in this case concerning the
reasonableness of the length of Petitioner’s exclusion.

/s/
Steven T. Kessel
Administrative Law Judge

